ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
The Supreme Court of Florida quashed this court’s previous opinion1 and remanded for reconsideration in light of its decisions in Bates v. State, 887 So.2d 1214 (Fla.2004), and State v. Dickey, 928 So.2d 1193 (Fla.2006). We now affirm.
In this court’s prior opinion, we reversed in part the trial court’s summary denial of Smith’s motion for postconviction relief. We reversed solely as to his second ground, in which he claimed he was prejudiced by the ineffective assistance of his *1042defense counsel for falsely representing to him that his plea would not later be used against him for enhanced sentencing for future crimes.
Under Bates, it appears that the second ground raised in Smith’s motion may have been untimely. In any event, the supreme court decided in Dickey that misadvice about the consequences for a crime not yet committed cannot constitute ineffective assistance of counsel.

Affirmed.

SHAHOOD, C.J., KLEIN and TAYLOR, JJ., concur.

. Smith v. State, 829 So.2d 940 (Fla. 4th DCA 2002), quashed, 957 So.2d 556 (Fla.2007).